Matter of Demarc v Goodyear (2018 NY Slip Op 06454)





Matter of Demarc v Goodyear


2018 NY Slip Op 06454


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (696/18) CAF 17-01771.

[*1]IN THE MATTER OF JEANENE JUNE DEMARC, PETITIONER-APPELLANT, 
vPATRICIA ANN GOODYEAR, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.